Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2016

                                       No. 04-16-00615-CR

                                        Chima OKORIE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR2022
                            Honorable Pat Priest, Judge Presiding


                                         ORDER
        The reporter’s record in this appeal was originally due November 7, 2016. On October
12, 2016, reporter Bettina J. Williams filed the “Punishment Phase/Sentencing Phase” portion of
the record. Then, on November 8, 2016, reporter Roxanne F. Pena filed the “Bond Reduction
Agreement” portion of the record. However, reporter Lisa J. Ramos failed to file her portion of
the reporter’s record. On November 15, 2016, this court notified Ms. Ramos by letter that she is
the court reporter responsible for timely filing the remaining portion of the reporter’s record, and
that portion of the record had not been filed. Our notice required Ms. Ramos to file the record no
later than December 15, 2016, unless appellant had failed to pay or make arrangements to pay
the fee for preparing the record and is not entitled to appeal without paying the fee, in which case
Ms. Ramos was required to file a notice so advising the court no later than November 28, 2016.
We received no response to our letter from Ms. Ramos.

        Accordingly, we ORDER court reporter Lisa J. Ramos to file her portion of the record in
this court on or before January 30, 2017. Ms. Ramos is advised that if the record is not received
by this date, we may order her to appear and show cause why she should not be held in
contempt. Ms. Ramos is further advised that no extensions of time will be granted absent written
proof extraordinary circumstances.

        We ORDER the clerk of this court to serve this order on LISA J. RAMOS by certified
mail, return receipt requested, and by first class United States mail. Because “[t]he trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
TEX. R. APP. P. 35.3(c), we also ORDER the clerk of this court to serve a copy of this order on
the trial court. We further ORDER the clerk of this court to serve a copy of this order on all
counsel.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court